       Case 2:20-cv-00325-WBS-KJN Document 12 Filed 04/15/20 Page 1 of 4


1    H. Grant Law (SBN 144505)
     hlaw@shb.com
2    Samantha K.N. Burnett (SBN 320262)
     sburnett@shb.com
3    SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2600
4    San Francisco, California 94104
     Telephone:    415.544.1900
5    Facsimile:    415.391.0281
6    Attorneys for Defendant
     FORD MOTOR COMPANY
7

8                                   UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10   AMERICAN FIRE & CASUALTY                           Case No. 2:20-cv-00116-WBS-KJN
     COMPANY,
11                                                      STIPULATION AND ORDER TO
                    Plaintiff,                          CONSOLIDATE RELATED CASES AND
12                                                      INITIAL SCHEUDLING CONFERENCE
              vs.
13
     FORD MOTOR COMPANY, a Delaware
14   Corporation and DOES 1 through 25,
15             Defendant.
     BYRON PAIZS,                                       Case No. 2:20-cv-00325-WBS-KJN
16
                    Plaintiff,
17
              vs.
18
     FORD MOTOR COMPANY, a Delaware
19   Corporation and DOES 1 through 25,
20                  Defendant.
21

22            Plaintiffs American Fire & Casualty Company and Byron Paizs (collectively, the

23   “Plaintiffs”), and Defendant Ford Motor Company (“Ford”) (the Plaintiffs and Ford are herein

24   collectively referred to as the “Parties”), hereby stipulate as follows pursuant to Fed. R. Civ. P.

25   42(a):

26            WHEREAS, the case captioned American Fire & Casualty Company v. Ford Motor

27   Company, et al., No. 2:20-cv-00116-WBS-KJN (“American Fire Action”), was removed to the

28   United States District Court, Eastern District of California, on January 15, 2020;
                                                 1
                           STIPULATION TO CONSOLIDATE RELATED CASES AND SET BRIEFING SCHEDULE
                                            CASE NOS. 2:20-CV-00116-WBS-KJN AND 2:20-CV-00325-WBS-KJN
        Case 2:20-cv-00325-WBS-KJN Document 12 Filed 04/15/20 Page 2 of 4



1           WHEREAS, the case captioned, Byron Paizs v. Ford Motor Company, et al., Case No. 2:20-

2    cv-00325-WBS-KJN (“Paizs Action”), was removed to the United States District Court, Eastern

3    District of California, on February 12, 2020;

4           WHEREAS, on February 12, 2020, Ford filed a Notice of Related Case in the American Fire

5    Action and Paizs Actions (American Fire Action Dkt. No. 13, Paizs Action Dkt. No. 5);

6           WHEREAS, on February 14, 2020, the Court issued an Order Relating the American Fire

7    and Paizs Actions (American Fire Action Dkt. No. 14, Paizs Action Dkt. No. 8);

8           WHEREAS, Counsel for the Parties have conferred and are in agreement that the American

9    Fire Action and the Paizs Action should be consolidated for purposes of fact discovery, expert

10   discovery, and dispositive motion practice, pursuant to Federal Rule of Civil Procedure 42(a);

11          WHEREAS, the Parties request that they confer with the Court prior to trial to determine

12   whether the American Fire and Paizs Actions should be tried together or separately;

13          WHEREAS, the two cases are appropriate for consolidation under Rule 42(a) since they

14   involve common questions of law and fact concerning claims for property damage as a result of a

15   motor vehicle fire that occurred on November 10, 2016, involving a 2002 F-150 (VIN

16   1FTRW07342KC96007);

17          WHEREAS, consolidation of the two cases would advance the interests of judicial economy

18   by eliminating the need for the Court to oversee multiple cases that will ultimately present
19   substantially similar factual and legal determinations;

20          WHEREAS, counsel for Plaintiffs have met and conferred and have agreed to work together

21   on behalf of Plaintiffs;

22          WHEREAS, the American Fire and Paizs actions are currently set for separate initial

23   scheduling conferences before this Court on May 11, 2020, and June 8, 2020, respectively; and

24          WHEREAS, the Parties agree that the scheduling conferences described above should be

25   combined to take place on June 8, 2020.

26          IT IS HEREBY STIPULATED AND AGREED, by the Parties, through their respective
27   counsel of record that:

28                                               2
                           STIPULATION TO CONSOLIDATE RELATED CASES AND SET BRIEFING SCHEDULE
                                            CASE NOS. 2:20-CV-00116-WBS-KJN AND 2:20-CV-00325-WBS-KJN
       Case 2:20-cv-00325-WBS-KJN Document 12 Filed 04/15/20 Page 3 of 4



1           1.      Pursuant to Fed. R. Civ. P. 42(a), the American Fire and Paizs Actions should hereby

2    be consolidated for purposes of fact discovery, expert discovery, and dispositive motion practice.

3           2.      The consolidated American Fire and Paizs Actions shall herein be collectively

4    referred to as the “Consolidated Action.” The Master Docket and Master File for the Consolidated

5    Action shall be Civil Action No. 2:20-cv-00116-WBS-KJN, and the Consolidated Action shall bear

6    the caption American Fire & Casualty, et al. v. Ford Motor Company, et al.

7           3.      All orders, pleadings, motions, and other documents shall, when filed and docketed in

8    the Master file, be deemed filed and docketed in each individual case to the extent applicable.

9           4.      That the Scheduling Conference currently set for May 11, 2020, in the American Fire

10   Action should be vacated and set to take place on June 8, 2020, in conjunction with the Scheduling

11   Conference currently set in the Paizs Action.

12          5.      That the Parties shall proceed to conduct the required meet and confer as ordered by

13   this Court and pursuant to Fed. R. Civ. P. 26 for both the American Fire and Paizs Actions in

14   conjunction with one another, and will submit one Joint Status Report and serve one set of Initial

15   Disclosures.

16          IT IS SO STIPULATED.

17
     Dated: April 14, 2020                            SHOOK, HARDY & BACON L.L.P.
18
19                                                    By: /s/ Samantha Burnett_____________
                                                              H. GRANT LAW
20                                                            SAMANTHA K.N. BURNETT

21                                                            Attorneys for Defendant
                                                              FORD MOTOR COMPANY
22

23

24   Dated: March 24, 2020                            GROTEFELD HOFFMAN, LLP

25
                                                      By: /s/ David Kestenbaum (as authorized on
26                                                    March 24, 2020)
                                                              MAURA WALSH OCHOA
27                                                            DAVID KESTENBAUM

28                                              3
                          STIPULATION TO CONSOLIDATE RELATED CASES AND SET BRIEFING SCHEDULE
                                           CASE NOS. 2:20-CV-00116-WBS-KJN AND 2:20-CV-00325-WBS-KJN
       Case 2:20-cv-00325-WBS-KJN Document 12 Filed 04/15/20 Page 4 of 4



1                                                         Attorneys for Plaintiff
                                                          AMERICAN FIRE & CASUALTY
2                                                         COMPANY
3

4
     Dated: April 13, 2020                         LAW OFFICE OF VITTORIA BOSSI
5

6                                                  By: /s/ Vittoria Bossi (as authorized on April 13,
                                                   2020)
7                                                          VITTORIA BOSSI

8                                                         Attorney for Plaintiff
                                                          BYRON PAIZS
9

10

11

12
                                                ORDER
13
           The above Stipulation, having been considered and for good cause appearing therefore, IT IS
14
     SO ORDERED.
15

16
           Dated: April 14, 2020
17

18
19

20

21

22

23

24

25

26
27

28                                             4
                         STIPULATION TO CONSOLIDATE RELATED CASES AND SET BRIEFING SCHEDULE
                                          CASE NOS. 2:20-CV-00116-WBS-KJN AND 2:20-CV-00325-WBS-KJN
